Exhibit 10.2

G-III Apparel Group, Ltd.

March 13, 2013

Mr. Morris Goldfarb

21 Fairway Drive

Mamaroneck, New York 10543

Dear Mr. Goldfarb:

This letter agreement, when executed by you, shall constitute an amendment to
the Employment Agreement (the “Agreement”), dated February 1, 1994, as amended,
between G-III Apparel Group, Ltd. (the “Company”) and you.

The Company and you hereby agree that Section 4a of the Agreement shall be
amended by the addition of the following language at the end of such section
after the Pre-Tax Income table:

“provided, however, that, with respect to each fiscal year of the Company
commencing with the fiscal year ending January 31, 2014, (i) no cash bonus shall
be payable hereunder unless the Company’s Pre-Tax Income shall exceed
$10,000,000 for such fiscal year and (ii) the maximum annual cash bonus payable
with respect to such fiscal year shall be no more than two times the target
annual bonus for such fiscal year based on the budgeted Pre-Tax Income for such
fiscal year as determined no later than April 30 of such fiscal year by the
Compensation Committee of the Board of Directors, and shall be payable no later
than April 15 of the following year.”

This Letter Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission, or in “PDF” format circulated by
electronic means, shall be deemed to be an original signature hereto.

Except as modified herein, all terms and provisions of the Agreement continue in
full force and effect. If the foregoing accurately sets forth our agreement,
please execute this letter and return it to the undersigned.

 

Very truly yours, G-III APPAREL GROUP, LTD. By:  

/s/ Wayne S. Miller

Accepted and agreed to:

/s/ Morris Goldfarb

Morris Goldfarb